Citation Nr: 1751200	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left eye injury (now claimed as dry eye) to include as due to mustard gas exposure.

2.  Entitlement to an initial compensable rating for a heart murmur with valvular aortic stenosis.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2013 and July 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in April 2015 July 2017 for further development.  

The Veteran requested to testify in connection with this appeal at a Board hearing; however, he withdrew that request in September 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2012, the RO denied the Veteran's application to reopen a claim for service connection for a left eye injury.  The Veteran filed a timely notice of disagreement; but did not file a timely substantive appeal in response to an April 2013 statement of the case.  No new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the January 2012 decision is neither cumulative nor redundant of the evidence of record at the time of the January 2012 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  A left eye disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to alleged exposure to mustard gas.   

4.  The medical evidence reflects that the Veteran's heart murmur with valvular aortic stenosis is asymptomatic and has not impacted his ability to work.



CONCLUSIONS OF LAW

1.  The January 2012 RO rating decision denying the Veteran's application to reopen a service connection claim for a left eye disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the January 2012 RO rating decision is new and material; accordingly, the claim for service connection for a left eye injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an award of service connection for a left eye injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected heart murmur with valvular aortic stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2011 and August 2013 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The finds that the July 2011 VCAA notice fully complied with Kent.    

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his left eye disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The standards of McLendon have not been met in this case, as the evidence of records fails to suggest that a left eye disability, first reported many years post- service, had its onset in service or is otherwise related thereto.  In so finding, the Board acknowledges that the record contains a private physician's opinion dated in August 2015 that, on its face, is favorable to the claim.  However, as will be discussed in more detail below, such opinion is void of probative value because the facts upon which it is based are not otherwise supported in the record.  In light of this, no competent evidence exists as to nexus or continuity and thus the need for VA to provide an examination is not triggered.

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for a left eye disability was originally denied by way of an August 2009 rating decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The Veteran sought to reopen the claim in May 2011.  The RO issued a January 2012 rating decision in which it found that no new and material evidence had been submitted to reopen the claim.  The Veteran filed a timely notice of disagreement in February 2012 but failed file a timely substantive appeal in response to an April 2013 statement of the case.  Consequently, the January 2012 rating decision became final.  This represents the most recent final denial of the claim.  

The evidence on record at the time of the January 2012 denial included service treatment records that failed to show any findings attributed to a left eye injury or disability; post service treatment reports reflecting mild amount of cataract and floaters in the left eye in June 2002 (VBMS, 5/26/09, p. 33); post service treatment records reflecting cataract removal with good results (VBMS, 6/14/10, p. 3); and a July 2009 VA eye examination report that reflected that the Veteran was pseudophakic with 20/20 vision.  

The basis for the denial was the fact that there were no findings in the service treatment records, or any other evidence linking his left eye cataracts to service.   

Evidence received since the January 2012 rating decision includes an August 2015 correspondence from Dr. C. R. E. in which he stated that his chart records that the Veteran has a history of exposure to mustard gas in the past and that it has affected his vision by causing a traumatic cataract.  He further stated that the Veteran's vision issues are at least as likely as not related to mustard gas exposure.   

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the correspondence from Dr. C. R. E. meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim because it indicates that the current left eye disability might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   Moreover, because the merits of the underlying service connection claim were considered by the RO in the August 2016 statement of the case, the Board may consider the issue at the present time.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, special provisions are in effect for service connection claims based on exposure to mustard gas or lewisite.  Full body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma), or squamous cell carcinoma of the skin is sufficient to establish service connection for that condition. 38 C.F.R. § 3.316 (a)(1) (2016).  Full-body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316 (a)(2).  Additionally, full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316 (a)(3).  A Veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As noted above, the service treatment records fail to reflect any findings attributable to a left eye injury.  Moreover, the evidence reflects that the Veteran began to have mild amount of cataract and floaters in the left eye in June 2002 (56 years after he was discharged from service).  There is no evidence that the Veteran's eye disability began in service, nor has he contended that he has had eye symptoms continuously since service.  Instead, he claims that his left eye disability is the result of having been exposed to mustard gas while in service.  

The Veteran stated that he was exposed to mustard gas while training in Louisiana.  The RO attempted to verify that the Veteran was exposed to mustard gas during service.  In May 2016, the Department of Defense replied that it could not verify the alleged exposure (VBMS, 8/24/16).    

Moreover, the Board notes that cataracts is not one of the disabilities listed in 38 C.F.R. § 3.316 as subject to service connection for exposure to mustard gas.  

The Board recognizes the August 2015 opinion of Dr. C.R.E. in which he stated that the Veteran has a history of exposure to mustard gas in the past and that it has affected his vision by causing a traumatic cataract.  He further stated that the Veteran's vision issues are at least as likely as not related to mustard gas exposure.  However, in the absence of verification of mustard gas exposure, the Board finds that the opinion is based on an inaccurate factual premise; for this reason, such evidence does not trigger VA's duty to assist by providing an examination or obtaining an opinion in this case.  

In the absence of an in-service injury (or verified exposure to mustard gas), the Board finds that a preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a left eye injury (now claimed as dry eye) to include as due to mustard gas exposure must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected heart murmur with valvular aortic stenosis has been rated by the RO under the provisions of Diagnostic Code 7000.  Diagnostic Code 7000 provides that valvular heart disease (including rheumatic heart disease) is to be rated as 10 percent disabling when it is manifested by a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or continuous medication is required.  A 30 percent rating is warranted when it is manifested by a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when it is manifested by more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when it is manifested by chronic congestive heart failure; or a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Veteran submitted an August 2013 correspondence from Dr. C.R.E. in which it was stated that the Veteran's heart murmur is due to moderate valvular aortic stenosis.  

The Veteran underwent a VA examination in August 2013.  Upon examination, the examiner noted an abnormal heart sound, identified as a systolic murmur.  There was no evidence of cardiac hypertrophy or cardiac dilation.  The examiner noted that a June 2008 EKG revealed brachycardia; and that a July 2012 echocardiogram revealed a left ventricular ejection fraction of 57%.  An interview based METs test revealed fatigue and dizziness at a workload greater than 3-5 METs.  When asked if the METs level limitation was due solely to his heart condition, there was no response.  The examiner found that the Veteran's heart condition did not impact his ability to work.  

In the Veteran's December 2013 notice of disagreement, he stated that his heart murmur and aortic stenosis affect his daily activities.  

A December 2013 Consultants in Cardiology treatment report reflects that the Veteran has "no symptoms attributable to valvular heart disease." (VBMS, 5/19/14, p. 7).  

An April 2014 treatment report from Dr. C.R.E. reflects that the Veteran's aortic valve had fairly significant stenosis.  Dr. C.R.E. stated that he was sure that it was contributing to some of his dizziness as well.  He stated that he has dyspnea on exertion; but had no signs of syncope, heart failure or cardiac chest pains.  The chest pain in his left rib cage was deemed to be noncardiac (VBMS, 3/13/15, p. 5).  Dizziness was also associated with hypertension (VBMS, 3/13/15, p. 14, 18).  By October 2014, the Veteran reported that he was no longer getting dizzy (VBMS, 3/13/15, p. 16, 21).  In November 2014, his aortic stenosis was found to be mild to moderate and stable with symptoms of dyspnea, dizziness, and low blood pressure (VBMS, 3/13/15, p. 24-27).  

A March 2015 Disability Benefits Questionnaire noted that a July 2012 echocardiogram showed normal left systolic function with moderate valvular aortic stenosis.  The report also reflected that the Veteran had severe aortic valve calcification with moderate aortic stenosis.  A September 2014 echocardiogram revealed left ventricular ejection function of 60% with normal wall motion and wall thickness.  An October 2014 carotid duplex test revealed 50-70% stenosis of right internal carotid; and less than 50% stenosis left carotid.  In a March 2015 interview based METs test, the Veteran had dyspnea, fatigue, angina, and dizziness.  His METs level was 1-3, consistent with activities such as eating, dressing, taking a shower, and slow walking for 1-2 blocks.  The examiner found that the METs level limitation was not due solely to his heart conditions; but 90% of it was.  The examiner found that the Veteran was not able to do even light work due to dyspnea, fatigue, and dizziness.   

A May 2015 private treatment report (Dr. D.L.P. of Consultants in Cardiology) diagnosed the Veteran with (1) aortic stenosis that was stable on exam and not symptomatic; (2) essential hypertension, benign, which was stable; (3) bilateral carotid artery disease with no bruit on exam and no transient ischemic attack symptoms; and (4) hypercholesterolemia which was stable.  It was noted that the Veteran had dizzy spells from episodic low blood pressure.  The examiner noted that the Veteran's main problem is still orthostatic hypotension that makes him dizzy (VBMS, 9/2/16, pgs. 11-13).  In June 2016, Dr. D.L.P. once again found that the Veteran had no symptoms attributable to valvular heart disease (VBMS, 9/15/16, p. 25).  

Analysis

The Board finds that the Veteran has been diagnosed with several heart and valvular disabilities.  The treatment records reflect that the Veteran's most pressing disability is orthostatic hypotension, which makes him dizzy.  The Board also recognizes that the August 2013 and March 2015 interview based METs tests revealed a significant level of disability.  However, in this case the Veteran has additional cardiac issues beyond his service-connected disability.  In this regard, the Board recognizes caselaw holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182   (1998) (per curiam).  Significantly, in this case, findings related specifically to the Veteran's service connected disability include the August 2013 VA examiner's opinion that the disability did not impact his ability to work, as well as the December 2013, May 2015, and June 2016 treatment reports in which the examiner found that the Veteran had "no symptoms attributable to valvular heart disease."

Given these findings, the Board finds that a preponderance of the evidence weighs against the claim for a compensable rating.  Indeed, despite evidence of symptoms consistent with a compensable rating, the weight of the evidence nevertheless shows the service-connected valvular heart disorder to be asymptomatic.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable rating for a heart murmur with valvular aortic stenosis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The Veteran's service connection claim for a left eye disability is reopened and denied.

Entitlement to a compensable rating for a heart murmur with valvular aortic stenosis is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


